Gants, J.
(concurring in part and dissenting in part, with whom Spina and Cordy, JJ., join). I concur with the court that a person is “apprehended” under G. L. c. 119, §§ 72 and 72A, once a summons issues on a complaint or on an indictment, or once a person is arrested, and therefore agree with the court’s answer to the first reported question. I also agree with the court that “this definition of apprehension is especially appropriate in the juvenile justice context,” because “[fjixing the time of apprehension earlier rather than later increases the likelihood that individuals will be proceeded against prior to their eighteenth birthdays, thereby keeping them in this rehabilitative system.” Ante at 634. However, I disagree with the court’s answers to *649reported questions two and four because the court’s interpretation of the relevant statutes governing the adjudication of juveniles needlessly will remove from “this rehabilitative system” persons who committed offenses between their fourteenth and seventeenth birthday, will yield results that serve neither the public nor the alleged offender, and could not reasonably have been intended by the Legislature. Therefore, as to those answers, I respectfully dissent.1
The consequence of the court’s statutory interpretation is most easily understood through the use of a hypothetical. Imagine that an alleged victim of an indecent assault and battery and a forcible rape that occurred when the alleged offender was sixteen years of age reports the offenses to the police when the alleged offender is one week short of his eighteenth birthday. Under the court’s interpretation, if the police cause a juvenile complaint and summons to issue before the alleged offender turns eighteen, the offender is “apprehended” between his seventeenth and eighteenth birthday, and under G. L. c. 119, § 72 (a), “the court shall deal with such child in the same manner as if he has not attained his seventeenth birthday, and all provisions and rights applicable to a child under the age of seventeen shall apply to such a child.” If the Commonwealth somehow is able within that week to obtain a youthful offender indictment (and a new summons) for the alleged rape before the offender attains the age of eighteen, the Commonwealth may proceed on that youthful offender indictment and on the indecent assault and battery delinquency complaint in Juvenile Court, see § 72 (a), (b), and the charges may be joined for trial. See Commonwealth v. Quincy Q., 434 Mass. 859, 863 n.4, 866 (2001) (joinder “especially appropriate” in case involving rape and indecent assault and battery charges); R.L. Ireland, Juvenile Law § 2.6, at 430-431 (2d ed. 2006) (Ireland).
However, according to the court’s opinion, if the Commonwealth cannot move that quickly to indict the alleged of*650fender before he attains the age of eighteen, either because further investigation is required or the grand jury is not scheduled to meet, the Commonwealth loses the ability to indict the juvenile on the rape charge and must proceed in Juvenile Court on the delinquency complaints. By losing the ability to indict, the Commonwealth also loses the ability to seek the greater penalties that can be obtained only with an indictment. See Commonwealth v. Dale D., 431 Mass. 757, 759 (2000) (“juvenile indicted as a youthful offender faces substantially greater penalties than a juvenile proceeded against by complaint as a delinquent”). The only way for the Commonwealth to proceed by indictment is to delay the issuance of the summons on the rape complaint until the alleged offender attains the age of eighteen years, or to dismiss the earlier delinquency complaint on that charge and file a new criminal complaint after the alleged offender becomes eighteen years of age.2 By delaying apprehension until the offender becomes eighteen years of age, the rape charge would be governed by § 72A, where a Juvenile Court judge would either order the person to be discharged, “if satisfied that such discharge is consistent with the protection of the public,” or allow the rape charge to be adjudicated in a proceeding in criminal court. If the judge were to allow the rape charge to proceed, it would be tried in a criminal court, and the indecent assault and battery delinquency complaint would be tried in Juvenile Court, which would mean that, as to the rape charge, the defendant would lose the rehabilitative emphasis of the juvenile justice system, and the victim would need to testify at two trials. See G. L. c. 119, §§ 53, 54 (section 54, which governs juvenile proceedings involving youthful offender indictments, is among statutes that, under § 53, “shall be liberally construed so that the care, custody and discipline of the children brought before the court shall approximate as nearly as possible *651that which they should receive from their parents, and that, as far as practicable, they shall be treated, not as criminals, but as children in need of aid, encouragement and guidance”). See also Commonwealth v. Anderson, 461 Mass. 616, 630 (2012) (youthful offender indictment governed by “liberal construction” pursuant to § 53).
This is plainly not a sensible result, but the court appears to think that it is required by the language of the governing statutes. In fact, the court’s interpretation is at odds with a reasonable interpretation of the language of these statutes and with the statutory purpose intended by the Legislature. As earlier noted, under § 72 (a), “[i]f a child commits an offense prior to his seventeenth birthday, and is not apprehended until between his seventeenth and eighteenth birthday, the court shall deal with such child in the same manner as if he has not attained his seventeenth birthday, and all provisions and rights applicable to a child under seventeen shall apply to such child.” Under this statute, an alleged offense committed by a juvenile before his seventeenth birthday “shall” be adjudicated in Juvenile Court where the juvenile is apprehended before he turns eighteen. Section 72 (a) also makes clear that “[t]he divisions of the juvenile court department shall continue to have jurisdiction over children who attain their eighteenth birthday pending final adjudication of their cases.” The Legislature that enacted § 72 (a) was so emphatic that, where a juvenile is apprehended before the age of eighteen regarding offenses that allegedly occurred before he was seventeen, these cases should be adjudicated from start to finish in Juvenile Court that it expressly provided that the Juvenile Court Department continued to have jurisdiction over these children in “all remands and retrials following appeals from their cases, or during continuances or probation, or after their cases have been placed on file, or for any other proceeding arising out of their cases” (emphasis added). Consequently, where a juvenile conviction is vacated and the case is retried, the retrial is in Juvenile Court, regardless of how much time has passed. Where a juvenile violates a condition of probation, the probation violation hearing is heard in Juvenile Court, regardless of how much time has passed. Where a case is placed on file, and the juvenile commits a violation *652that causes the Commonwealth to pull the case from the file and try it, the trial is heard in Juvenile Court, regardless of how much time has passed. And where there is “any other proceeding arising out of their cases,” that proceeding is heard in Juvenile Court, regardless of how much time has passed.
If the court were to conclude, as I do, that a youthful offender indictment is a “proceeding arising out of” a case commenced by a delinquency complaint, the legislative purpose would be honored, because a case that began in Juvenile Court would then remain in Juvenile Court after a grand jury returned a youthful offender indictment, even if the indictment were returned after the offender attained the age of eighteen years. The court, however, concludes that a youthful offender indictment initiates a separate proceeding that does not arise out of a case initiated by a delinquency complaint, even where the youthful offender indictment alleges the same criminal violation and is based on the same criminal act. See ante at 639-640. Our case law is to the contrary.
To obtain a youthful offender indictment regarding a crime that is already charged in a delinquency complaint, the Commonwealth must not only present the grand jury with evidence sufficient to establish probable cause that the offender committed the crime alleged in the delinquency complaint but must also offer evidence sufficient to establish probable cause regarding the three additional elements required to charge the juvenile as a youthful offender: (1) the juvenile was between fourteen and seventeen years of age at the time of the offense; (2) the offense, if committed by an adult, is punishable by imprisonment in a State prison; and (3) either the juvenile has previously been committed to the Department of Youth Services, or “the offense involves the infliction or threat of serious bodily harm,” or the person committed a violation of G. L. c. 269, § 10 (a), (c), or (d), or § 10E. G. L. c. 119, § 54. See Commonwealth v. Quincy Q., 434 Mass. 859, 865 (2001) (“if the Commonwealth determines to proceed against a juvenile by indictment, it must present at the grand jury stage sufficient evidence of the underlying offense to warrant a finding of probable cause that the underlying crime has been committed ... as well as sufficient evidence that the requirements set forth in G. L. c. 119, § 54, *653have been met” [citation omitted]). Where at trial the Commonwealth fails to produce sufficient evidence to establish any of these three necessary elements and a judge allows a juvenile’s motion for a required finding of not guilty as to the youthful offender indictment, “the underlying offense will thereafter be treated as a delinquency complaint.” Id. at 866 n.8. See Ireland, supra at § 2.7, at 432. Where a youthful offender indictment survives such a motion and “the jury find that the defendant is guilty of the underlying offense but that the requirements of G. L. c. 119, § 54, have not been satisfied, the defendant is adjudicated a delinquent child and shall be sentenced as such.” Commonwealth v. Quincy Q., supra at 867. Consequently, where a youthful offender indictment follows a delinquency complaint regarding the same alleged crime, the delinquency complaint is treated as if it is subsumed within the youthful offender indictment, much as a lesser included offense is subsumed within the greater. They are not treated as separate proceedings that do not arise out of the same case.
The analysis applied by the court in reaching the conclusion that a youthful offender indictment is not a proceeding arising out of the same case as a delinquency complaint is tortuous and ultimately unpersuasive. The court argues that “a new indictment that substantially increases a defendant’s sentencing exposure is qualitatively different from a continuation of an existing complaint in the form of a remand or retrial, and is thus not contemplated by the phrase ‘any other proceeding.’ ” Ante at 639. But by that reasoning a superseding indictment that alleges the same crime with an enhanced sentencing provision is also a separate proceeding, even though it plainly is a proceeding arising out of the same case. The court also states that, because a nolle prosqui would routinely enter on a delinquency complaint after a youthful offender indictment is returned, they must be separate proceedings; but a nolle prosqui of an existing indictment would always enter after a superseding indictment is returned, and yet a superseding indictment plainly arises out of the same case as the superseded indictment. Indeed, because they arise out of the same case, double jeopardy protections bar the Commonwealth from simultaneously proceeding with a delinquency complaint once the trier of fact begins to hear evidence on an indictment based on the same offense. Breed v. Jones, 421 U.S. 519, 531 (1975).
*654When the Legislature in § 72 (a) declared that the Juvenile Court continues to retain jurisdiction of a case even after the juvenile attains the age of eighteen years, “including ... for any other proceeding arising of their cases,” it intended that phrase to be expansive to ensure that these cases continue to be adjudicated by the Juvenile Court, where the focus on the rehabilitation of the child remains front and center. Commonwealth v. Connor C., 432 Mass. 635, 641-642 (2000) (“even as to the category of children adjudicated ‘youthful offenders,’ the statute does not label a ‘youthful offender’ proceeding as ‘criminal’ ”). The court instead strains to interpret that phrase narrowly, in a manner no legislator reasonably could have intended, to obtain a practical result that no legislator reasonably could have wanted. Because there is a more reasonable statutory interpretation that would yield a practical result that comports with the legislative purposes of our juvenile justice system, I dissent in part.

On September 18, 2013, the Governor signed legislation that amended various provisions of G. L. c. 119 to confer jurisdiction on the Juvenile Court over alleged offenses that occurred before an alleged offender’s eighteenth (rather than seventeenth) birthday. St. 2013, c. 84. Because the alleged offenses here occurred before the statute expanding juvenile jurisdiction became effective, the new statute does not affect this case.


Such a course of action might be subject to a motion to dismiss on due process grounds were the Commonwealth to act in bad faith. See Commonwealth v. Porges, 460 Mass. 525, 532 n.4 (2011) (“Nor do we address whether a defendant may raise a due process claim if the Commonwealth in bad faith were to delay his apprehension until after his eighteenth birthday in order to proceed in an adult court under G. L. c. 119, § 72A, rather than in the Juvenile Court under G. L. c. 119, § 72, and a Juvenile Court judge were to decide that the interests of the public require that the person be tried for the offense”).